Exhibit 10.1 

 

KINGOLD JEWELRY, INC.

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is dated as of
January 10, 2013, by and between Kingold Jewelry, Inc., a Delaware corporation
(the “Company”), and the subscribers named on the signature pages and on
Schedule A hereto (each, a “Subscriber” and collectively, the “Subscribers”).

 

BACKGROUND

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the U.S. Securities Act of
1933, as amended (the “Act”), the Company desires to issue and sell to each
Subscriber, and each Subscriber, severally and not jointly, desires to purchase
from the Company shares of the common stock par value $0.001 per share of the
Company (“Common Stock”), and the Company desires to grant to each Subscriber a
warrant to purchase additional shares of Common Stock, each as more fully
described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Subscriber agree
as follows:

 

1.          Share Purchase and Warrant Grant. Upon the terms and subject to the
conditions set forth herein:

 

1.1          The Company agrees to sell, and the Subcribers, severally and not
jointly, agree to purchase, an aggregate of Seven Million (7,000,000) shares of
Common Stock (the “Firm Shares”) for an aggregate purchase price of Twelve
Million Six Hundred Thousand U.S. Dollars ($12,600,000), or $1.80 per Firm
Share. Each Subscriber shall deliver as instructed by the Company, via wire
transfer, immediately available funds equal to such Subscriber’s Subscription
Amount as set forth on the Schedule A and the Company shall deliver to each
Subscriber its respective Firm Shares.

 

1.2          The Company agrees to grant to the Subscribers warrants (the
“Warrants”) to purchase up to an aggregate Two Million Eight Hundred Thousand
(2,800,000) additional shares of Common Stock from the Company (the “Warrant
Shares”) at a purchase price per Warrant Share equal to the price per Firm Share
set forth in Section 1.1 hereof, with each Subscriber receiving warrants to
purchase that number of Warrant Shares pro rata to its purchase of Firm Shares
as set forth on the signature page and on Schedule A hereto, in the form
attached as Schedule B hereto. The Firm Shares and the Warrant Shares are
hereinafter referred to together as the “Shares”.

 

2.          Subscriber’s Representations and Warranties. The Subscriber hereby
represents, warrants and/or acknowledges to the Company that:

 

2.1           Such Subscriber, if an entity, is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and performance by such Subscriber of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, if any, on the part of such Subscriber and this Agreement has been
duly executed by such Subscriber, and when delivered by such Subscriber in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Subscriber, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

 

 

 

2.2           The Subscriber is acquiring the Shares and the Warrants for which
it hereby subscribes as a principal for its own investment account, and not with
a view to the resale or distribution of all or any part thereof.

 

2.3           The Subscriber is not a “distributor” as defined in Regulation S
under the Act and is not an officer, director or “affiliate” (as that term is
defined in Rule 405 under the Act) of the Company or an “underwriter” or
“dealer” (as such terms are defined in the federal securities laws of the United
States).

 

2.4           The Subscriber does not have a short position in, or other hedged
position with respect to, the Shares, the Warrants or any other shares of the
Common Stock. The Subscriber’s trading activities with respect to the Shares and
the Warrants shall be in compliance with all applicable federal and state
securities laws.

 

2.5           The Subscriber acknowledges it is aware of and agrees to comply
with the Securities Exchange Act of 1934, as amended, including Section 13
thereunder, pertaining to its holding of the Shares and the Warrants.

 

3.          Survival. The foregoing representations are true and accurate as of
the date hereof, shall be true and accurate as of the date of the closing of the
sale of the Shares and the Warrants (the “Closing”) and shall survive such
Closing. If, in any respect, such representations shall not be true and accurate
prior to or upon the Closing of this offering, the Subscriber shall give written
notice of such fact to the Company, specifying which representations are not
true and accurate and the reasons therefor.

 

4.          Indemnification. The Subscriber agrees to indemnify and hold
harmless the Company and its affiliates, and each of the officers, directors,
partners and shareholders of each, from and against any loss, damage or
liability due to or arising out of: (i) a breach of any of the foregoing
representations made by the Subscriber herein; (ii) any and all claims, actions
or matters having to do with the lack of registration of the Shares or the
Warrants; (iii) any and all claims or actions that are related to or caused by
the Subscriber’s failure to fulfill any of the terms and conditions of this
Subscription Agreement or by reason of Subscriber’s breach of any of the
representations, warranties and covenants of Subscriber contained herein; and
(iv) any and all claims or actions that arise out of or are based upon the
Subscriber providing material misstatements of facts, misleading or false
information to the Company, or failing to disclose material facts in this
Subscription Agreement or otherwise in connection with the issuance of the
Shares and the Warrants.

 

5.           Lock-Up.  In the event of an underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Act, if such Subscriber is the beneficial owner of 5% or more of
the Company’s equity securities at such time, such Subscriber agrees that it
will enter into customary “lock-up” agreements in favor of the underwriters
pursuant to which it will agree that it will not offer, pledge, sell, contract
to sell, encumber, lend, grant any option for the sale of or otherwise transfer
or dispose of any equity securities of the Company without the prior written
consent of the Company or its underwriters, for such period of time from and
after the effective date of such registration statement as may be requested by
the Company or such underwriters.



 

6.          Notice. All notices or other communications given or made under this
Subscription Agreement shall be in writing and shall be (a) personally
delivered, or (b) sent by certified mail, return receipt requested, postage
prepaid or by reputable overnight courier providing a receipt against delivery.
Such notices or other communications shall be delivered or sent to the
Subscriber at its address set forth on the signature page hereof, and to the
Company at Kingold Jewelry, Inc., 15 Huangpu Science and Technology Park,
Jiang’an District, Wuhan, Hubei Province, PRC 430023, Attention: Zhihong Jia,
CEO, with a copy (which shall not constitute notice) to: Reed Smith LLP, 599
Lexington Avenue, New York, New York 10022, Attention: Yvan Claude J. Pierre,
Esq., facsimile: (212) 521-5450, e-mail: ypierre@reedsmith.com, or in either
case to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

 

-2-

 

 

7.          Assignment. This subscription is not transferable or assignable by
the Subscriber.

 

8.          Binding Effect. This subscription, upon acceptance by the Company,
shall be binding upon the heirs, executors, administrators, successors and
assigns of the Subscriber.

 

9.          Governing Law; Waiver of Jury Trial. THIS SUBSCRIPTION AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER SUBSCRIPTION AGREEMENT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY
ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

10.          Severability. In the event that any provision of this Subscription
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any provision hereof that may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

 

11.         Entire Agreement. This Subscription Agreement constitutes the entire
understanding among the parties with respect to the subject matter hereof, and
supersedes any prior understanding and/or written or oral agreements among them.
This Subscription Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

-3-

 

 

12.         Counterparts. This Subscription Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-4-

 

 

KINGOLD JEWELRY, INC.

 

SUBSCRIPTION AGREEMENT
SIGNATURE PAGE

 

The Subscriber hereby subscribes for the Common Stock set forth below issued by
Kingold Jewelry, Inc., a corporation organized under the laws of the State of
Delaware.

 

1.          Dated: January 10, 2013

 

2.          Five Hundred Thousand (500,000) shares of Common Stock

 

SUBSCRIBER:           Ms. Wang, Jianhua   [Please print or type all Subscriber
information]       By: /s/ Wang Jianhua   Name: Wang Jianhua   Taxpayer
Identification Number:

 

Address

 



    Number and Street           City State Zip Code  

 

Subscription for Shares accepted as of

 

  January 10, 2013       KINGOLD JEWELRY,   INC.       By: /s/ Zhihong Jia    
Zhihong Jia, CEO

 

-5-

 

 

KINGOLD JEWELRY, INC.

 

SUBSCRIPTION AGREEMENT
SIGNATURE PAGE

 

The Subscriber hereby subscribes for the Common Stock set forth below issued by
Kingold Jewelry, Inc., a corporation organized under the laws of the State of
Delaware.

 

1.          Dated: January 10, 2013

 

2.          Three Million Five Hundred Thousand (3,500,000) shares of Common
Stock

 

SUBSCRIBER:

 

Mr. Ng, Shik Yau   [Please print or type all Subscriber information]       By:
/s/  Ng Shik Yau     Name:  Ng Shik Yau   Taxpayer Identification Number:

 

Address

 



    Number and Street           City State Zip Code  

 

Subscription for Shares accepted as of

 

  January 10, 2013       KINGOLD JEWELRY,   INC.       By: /s/ Zhihong Jia    
Zhihong Jia, CEO

 

-6-

 

 

KINGOLD JEWELRY, INC.

 

SUBSCRIPTION AGREEMENT
SIGNATURE PAGE

 

The Subscriber hereby subscribes for the Common Stock set forth below issued by
Kingold Jewelry, Inc., a corporation organized under the laws of the State of
Delaware.

 

1.          Dated: January 10, 2013

 

2.          Three Million (3,000,000) shares of Common Stock

 

SUBSCRIBER:

 

Mr. Yan, Fei   [Please print or type all Subscriber information]       By: /s/ 
Yan Fei     Name:  Yan Fei   Taxpayer Identification Number:

 

Address

 



    Number and Street           City State Zip Code  

 

Subscription for Shares accepted as of

 

  January 10, 2013       KINGOLD JEWELRY,   INC.       By: /s/ Zhihong Jia    
Zhihong Jia, CEO

 

-7-

 

 

Schedule A

 

-8-

 

 

Schedule B

 

-9-

 

